Citation Nr: 0511337	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-34 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served from August 1917 to September 1919.  The 
veteran died in December 1980.

This appeal arises from a May 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

The issue of basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By decision in September 1983, the Board denied the 
appellant's claim for whether she had basic eligibility for 
nonservice-connected death pension benefits; the decision is 
final.

2.  Evidence received since the September 1983 Board decision 
raises a reasonable possibility of substantiating the claim 
of basic eligibility for nonservice- connected death pension 
benefits.


CONCLUSIONS OF LAW

1. The September 1983 Board decision, which denied 
entitlement to basic eligibility for nonservice-connected 
death pension benefits is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the September 1983 Board 
decision is new and material, and the claim for this benefits 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159.

The Board has considered the appellant's new and material 
claim with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome set forth below, no conceivable prejudice 
to the appellant could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.  In other words, the 
appellant will not be prejudiced by the Board proceeding to a 
decision in this matter since the outcome represents a 
reopening of her claim and as explained below, also remand 
for further development. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  

New and Material Evidence

In the September 1983 Board decision, the appellant's claim 
for basic eligibility for nonservice-connected death pension 
benefits was denied.  The September 1983 Board decision is 
final.  38 U.S.C.A. § 7104(b).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Appellant's current appeal is for the Board to reopen her 
claim for death pension benefits based upon the submission of 
new and material evidence.  

By regulation, for purposes of the appellant's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received prior to the September 1983 Board 
decision included a marriage contract showing that the 
veteran and appellant married in April 1980.  The Certificate 
of Death indicated that the veteran died in December 1980.  
No child was born between the veteran and appellant.  

In the September 1983 decision, the appellant's claim was 
denied by the Board on the basis that appellant, as spouse of 
the veteran for less than one year and without a child of the 
veteran, did not qualify as a spouse for nonservice-connected 
death pension benefits under the law.  The Board relied on 
the above information in making its determination.

In appellant's application to reopen her death pension claim, 
she provided a written statement and supporting lay witness 
affidavits.  In a written statement received February 2003, 
appellant stated that although she was only married to the 
veteran for less than one year (April 1980 to December 1980), 
she worked for his family in 1976, the veteran courted her a 
few months after, and they then lived together in common law 
marriage in 1977.  Each affidavit supported the appellant's 
statement that they lived together for over three years 
before the veteran's death. 

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52 
(2004).

In a General Counsel opinion, it was found that section 
103(a) of title 38, United States Code, provides in part 
that, where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriage constitutes a 
"legal impediment" to such a marriage for purposes of that 
section.  VAOPGCPREC 58-91.

In the present case, the three affidavits from R.B., J.B., 
and G.P. support the appellant's assertion that she lived 
with the veteran from 1977 until the veteran's death in 1980.  
As the affidavits demonstrate that appellant and veteran 
cohabitated more than one year prior to his death, this 
evidence raises a reasonable possibility of substantiating 
the claim of basic eligibility for nonservice-connected death 
pension benefits.  VAOPGCPREC 58-91.  Thus, the evidence 
received subsequent to the September 1983 Board decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156, 
and provides a basis to reopen the appellant's claim.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been submitted to reopen a 
claim of basic eligibility for VA nonservice-connected death 
pension benefits.  


REMAND

Having reopened a claim of basic eligibility for VA 
nonservice-connected death pension benefits, the current 
decision must be based on a de novo review of the record.

VA must make reasonable efforts to assist the appellant in 
notifying her of the evidence necessary to substantiate her 
claim and assisting the appellant in obtaining such evidence, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In this case, there is no evidence in the record that the 
appellant was provided satisfactory notice of the VCAA in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  A remand is necessary in order to meet such 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following: 

1.  In accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A , the VA must 
inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  She must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and 
adjudicate the appellant's claim of basic 
eligibility for VA nonservice-connected 
death pension benefits.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional 
evidence/argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


